Upon review of all of the competent evidence of record with reference to the errors assigned, and finding no good ground to reconsider the evidence, receive further evidence, rehear the parties or their representatives, or amend the award, the Full Commission AFFIRMS and ADOPTS the Opinion and Award of the Deputy Commissioner, except for minor modifications, as follows:
Based upon all of the competent evidence in the record, the Full Commission adopts the findings of the deputy commissioner and finds as follows:
FINDINGS OF FACT
1. Inmates at the Southern Correctional Unit are prohibited from covering the windows to their cells with personal items.
2. On March 27, 1995, Sergeant Roark and Sergeant Porter were conducting a security check when Sergeant Roark observed personal items belonging to the plaintiff in the window of the plaintiff's cell.
3. Sergeant Roark ordered plaintiff to remove the item from his window. Plaintiff refused to comply with Sergeant Roark's order.
4. Sergeant Roark removed the items from plaintiff's window. While Sergeant Ruark was at the window, plaintiff picked up a pointed object and made a motion with the object toward Sergeant Roark's back. Sergeant Porter placed plaintiff in a full nelson and a scuffle ensued.
5. Plaintiff was transported to a segregated cell after the above described incident.
6. Sergeant Roark compiled an inventory list of items that plaintiff was allowed to keep in the segregated cell. Plaintiff was given an opportunity to sign the inventory list. Plaintiff refused to sign this inventory list.
7. Sergeant Roark and Sergeant Porter did not take any earrings from the plaintiff. Plaintiff had the earrings at the time that he was placed in segregation.
8. Sergeant Roark did take plaintiff's scarf and has intentionally withheld this scarf from the plaintiff because this item is contraband.
9. Plaintiff's broken teeth caps were reported to the dental staff as early as June 1, 1994 and were not broken on March 27, 1995.
*************
Based upon the foregoing findings of fact, the Full Commission makes the following
CONCLUSION OF LAW
Plaintiff has failed to prove by the greater weight of the evidence that an agent, officer, employee or involuntary servant of the Department of Correction committed a negligent act while acting within the scope of his office, employment, service agency or authority that resulted in any damages to the plaintiff.
*************
Based upon the foregoing findings of fact and conclusion of law, the Full Commission enters the following
ORDER
1. Plaintiff's claim is hereby DENIED.
2. Each side shall bear its own costs.
                                  S/ _______________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
S/ _______________________ J. HOWARD BUNN, JR. CHAIRMAN
S/ _______________________ THOMAS J. BOLCH COMMISSIONER
BSB:md